Claimant was employed as a clerk of the State Board of Equalization, during the last five months of the year 1912. He spent practically all of his time doing clerical work for the Committee on Assessment of Railroad Property, and in the course of his employment worked more hours per day, than is Usual in this line of employment. The statute fixes the salary for clerk hire at five ($5.00) dollars per day, for this class of work, hut owing to the fact, that the clerks on this committee had worked considerable overtime, the Board of Equalization, on the fourth day of December, 1912, adopted a report and resolution of the Committee on Assessment of Railroad Property, which recommended that each clerk he allowed compensation for two hundred (200) days. The claimant was actually employed one hundred fifty-three (153) days, for which he received eight hundred twenty-five ($825.00) dollars, hut in view of the resolution adopted by the Board of Equalization, he filed his claim for one hundred seventy-five ($175.00) dollars, which would make up for the two hundred (200) days at five ($5.00) dollars per day. The legislature made an appropriation of eight hundred twenty-five ($825.00) dollars, to cover bis salary in this case, which is sixty ($60.00) dollars over and above tbe regular rate fixed by statute, and claimant received and accepted same. We know of no law binding tbe State for claims of this kind, and taking into consideration tbe fact, tbat tbe claimant received for bis services an amount in excess of tbat authorized by statute (chap. 120, par. 116, Hurd’s Revised Statute, 1911), we are of tbe opinion, tbat this claim should not be allowed. Tbe claim is accordingly rejected.